Citation Nr: 0926347	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-35 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to February 1971.   This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2009 rating decision of the Seattle, Washington Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Jurisdiction over the case was subsequently transferred to 
the San Diego, California RO.  In May 2009 a Travel Board 
hearing was held at the San Diego RO; a transcript of the 
hearing is of record.  


FINDING OF FACT

It is reasonably shown that the Veteran incurred his current 
tinnitus in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.



II.  Factual Background

The Veteran's DD Form 214 shows that his military 
occupational specialty was wheeled tractor operator.  

At a November 23, 2005 VA audiological examination, the 
examining VA audiologist found that the Veteran's tinnitus 
was less likely than not related to service.  The examiner 
indicated that these findings were based on a lack of a 
record of hearing loss in service or shortly thereafter.   

At his May 2009 Board hearing the Veteran provided credible 
testimony that he developed tinnitus in service and continued 
to have it ever since service.  He indicated that he served 
as a heavy equipment operator and wheeled tractor operator in 
service, operating the equipment on a daily basis without 
hearing protection.  He also indicated that after service he 
worked in ship yards as a painter but always wore hearing 
protection.  Additionally, he indicated that he was not aware 
that the ringing in his ears could have resulted from noise 
exposure in service until shortly before he filed his instant 
claim for service connection for tinnitus.

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran has credibly testified that he has had tinnitus 
from service until the present day.  He has also credibly 
testified that he was exposed to acoustic trauma in service 
due to his role as a heavy equipment operator and that he did 
not wear hearing protection.  As tinnitus is a subjective 
disorder, the Veteran is competent to testify as to its 
presence in service and thereafter.  Consequently, as the 
Board has found the Veteran's testimony credible, service 
connection is warranted for tinnitus on the basis that it 
first became manifest in service and has continued to the 
present day.  

The Board is cognizant of the negative opinion regarding the 
etiology of the Veteran's tinnitus produced by the November 
2005 VA examiner.  This opinion did not take into account the 
Veteran's own report of having tinnitus in service and 
continuing to have tinnitus to the present day.  Instead, it 
simply found that there was no record of hearing loss or 
tinnitus in service or shortly thereafter.  The Veteran has 
provided a reasonable explanation as to why he did not 
complain of tinnitus until recently (i.e. he was not aware 
that the ringing in his ears was from noise exposure).  
Consequently, as the Board has found this explanation 
credible, and has also found the Veteran's more general 
account that he first experienced tinnitus in service 
credible, it must discount the opinion of the November 2005 
VA examiner.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


